Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.
Claims 1-3,  in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 5, 11, 15, 21, 25, are amended
	- claims 4, 14, 24, 32, and 33 are cancelled
	- claims 34 and 35 are new
b.	This is a first action on the merits based on Applicant’s claims submitted on 07/22/2021.


Response to Arguments

Regarding claims 1-3, 5-13, 15-23, and 25-33 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Neither of the relied upon portions of Ruiz appears to disclose or suggest a connection identifier included in the data packet. Rather, the connection identifier appears to be generated by “server instance 120-2” separate from the data packet. Ruiz also fails to disclose or suggest parsing the connection identifier to provide a parsing result or determining a routing address of a second device based on the parsing result.” on page 11, filed on 07/22/2021, with respect to U.S. Publication No. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 5-13, 15-23, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz et al. US Pub 2019/0208554 (hereinafter “Ruiz”), in view of Wei et al. Foreign Patent WO2019007209 (hereinafter “Wei”), using the equivalent US Pub 2020/0145324 for English translation, and further in view of Shelar et al. US Pub 2019/0319873 (hereinafter “Shelar”). 
Regarding claim 1 (Currently Amended)
Ruiz discloses a computer-implemented method comprising:
receiving, by a load balancer (“distributor 115 may include a load balancing appliance that operates separate from one or more machines executing server instances 120.” [0019-0020], [0053]; Fig. 1. As seen in Fig. 4, the distributor 115 and the different server instances work together to provide load balancing functionality (“For instance, distributor 115 may include a load balancing appliance that operates separate from one or more machines executing server instances 120.” [0019]), a quick user datagram protocol internet connection (QUIC) data packet (“The device may provide persistent distribution of User Data Protocol ("UDP") connectionless traffic, Quick UDP Internet Connections ("QUIC") connectionless traffic, and/or data packets of other connectionless networking protocols.” [0017]) sent by a first device (e.g. “UE 130” in Fig. 1; [0018] or “server instance 420-1” in Fig. 6), wherein the load balancer supports QUIC protocol (“a device (e.g., load balancer) or process may distribute data packets across two or more servers.” [0005]), and wherein the QUIC data packet (i.e. “initial packet”) comprises a connection identifier (CID) (“Distributor 115 may determine (at 2) that the data packet is an initial data packet for a new connectionless data stream.  Distributor 115 may determine (at 2) that the data packet is an initial packet for a new connectionless data stream based on one or more header and/or payload properties of the data packet.  For instance, the initial data packet may use long headers with a predefined type value (e.g., 0x0 or 0x7F), may carry a first cryptographic handshake message sent by UE 130, may include a randomized packet number or specific packet number (e.g., 0), may include a randomized destination connection identifier of a particular size, may include a payload that is padded to a specific size, and/or may have other properties by which to identify the data packet as an initial data packet for a new connectionless data stream.” [0022]);
determining, by the load balancer, a routing address (i.e. “destination address”) of a second device (“For instance, distributor 115 may use a scheme that selects server instance 120-1 based on one or more of the source address, destination address, source port, and destination port that may be specified as part of the initial data packet header.  More specifically, distributor 115 may hash one or more of the source address, destination address, source port, and destination port, and perform a modulo operation of the hash result based on the number of available server instances 120 (e.g., 2 in FIG. 1).” [0023]);
encapsulating, by the load balancer (e.g. “server instance 420-1” coupled to “distributor 115” in Fig. 4; [0019]), the QUIC data packet by writing content of one or more components into one or more corresponding fields of the QUIC data packet based on a first encapsulation protocol (“For instance, and with reference to FIG. 6, server instance 420-1 may receive a data packet with a UDP header and a payload comprised of a QUIC packet from a network port of device 110.  The UDP header information may be removed as part of receiving the data packet.  When forwarding the remainder of the data packet to server instance 410-1, server instance 420-1 may encapsulate the remainder of the data packet with a wrapper that reintroduces one or more header fields from the UDP header.  For instance, the added wrapper may include one or more of the source address of the UE sending the data packet, the destination address specified by the UE, and/or a timestamp that may be used for calculating the round-trip time and for congestion purposes.” [0071]); and
sending the encapsulated QUIC data packet (by using the “wrapper”) to the second device (e.g. “server instance 410-1” in Fig. 6) based on the determined routing address of the second device (i.e. “destination address specified by the UE”), wherein the second device processes the encapsulated QUIC data packet (“When forwarding the remainder of the data packet to server instance 410-1, server instance 420-1 may encapsulate the remainder of the data packet with a wrapper that reintroduces one or more header fields from the UDP header.  For instance, the added wrapper may include one or more of the source address of the UE sending the data packet, the destination address specified by the UE.” [0071]).

In an analogous art, Wei discloses receiving, a quick user datagram protocol internet connection (QUIC) data packet sent by a first device (i.e. “HG” in Fig. 3A) and generated by the first device, and wherein the QUIC data packet comprises a connection identifier (CID) (At operation 308, the HAAP (i.e. “second device”) decapsulates the QUIC packet it receives, obtains the application layer packet and obtains the first connection identifier, i.e. the QUIC connection ID of the HG to the HAAP “Operation 308.  The HAAP decapsulates the QUIC packet received by the HAAP, to obtain an application layer packet and the first connection identifier, that is, obtain the QUIC connection identifier (connection ID) between the HG and the HAAP.” [0094])
parsing the CID to generate a parsing result; determining a routing address of a second device based on the parsing result (At operation 309, the HAAP (i.e. “second device”) obtains the second connection identifier, i.e. the IP quintuple or socket of host A and the host B (corresponding to parsing the CID and determining the routing address based on the parsing result) by querying the correspondence between the second connection identifier and the first connection identifier based on the first connection identifier, i.e. the QUIC connection identifier of the HG and the HAAP “Operation 309.  The HAAP obtains the second connection identifier, that is, obtains the IP quintuplet or the socket of the host A and the host B, based on the first connection identifier, namely, the QUIC connection identifier between the HG and the HAAP, and by querying the correspondence between the second connection identifier and the first connection identifier, for example, by querying the foregoing Table 1.” [0095]);
sending the encapsulated QUIC data packet to the second device based on the determined routing address of the second device (At operation 311, the HAAP send an application layer packet (IP packet) encapsulating the IP quintuple to the host B “Operation 311.  The HAAP sends the application layer packet into which the IP quintuplet is encapsulated, namely, the IP packet, to the host B.” [0099]), wherein the second device processes the encapsulated QUIC data packet (At operation 310, HAAP obtains CID according to that HAAP, i.e., IP quintuple encapsualtion into application layer data packet, obtaining IP data packet, wherein the IP quintuple comprises an IP address of host A, a port number of host A, an IP address of host B, a port number of host B, and a protocol number. “Operation 310.  The HAAP encapsulates the connection identifier obtained by the HAAP, for example, the IP quintuplet, into the application layer packet, to obtain an IP packet.  The IP quintuplet includes the IP address of the host A, the port number of the host A, the IP address of the host B, the port number of the host B, and the protocol number.” [0098]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ruiz’s method for persistently distributing connectionless traffic across different simultaneously executing server instances, to include Li’s multi-path data transmission processing method in order to enhance packets routing efficiency by using connection identifiers (Wei [Abstract]).
	Ruiz discloses (“server instance 420-1” coupled to “distributor 115” in Fig. 4; [0019]) that can perform the function of a load balancer.
In an analogous art, Shelar discloses a parsing function performed by a load balancer wherein a computer-implemented method comprising:
receiving, by a load balancer (“Appliance 200 may also provide switching or load balancing for communications between the client 102 and server 106.” [0063]; [0039]; Fig. 1A), a quick user datagram protocol internet connection (QUIC) data packet sent by a first device (e.g. “client 102” in Fig. 1A) and generated by the first device, wherein the load balancer supports QUIC protocol (“In some embodiments, the device may determine, based on the one or more packets, that the first connection established between the client and the server is in accordance with Quick User Datagram Protocol Internet Connection (QUIC).” [0010]; [0006]), and wherein the QUIC data packet comprises a connection identifier (CID) (“the routing engine may identify, responsive to a determination that the first connection is in accordance with QUIC, a connection identifier for the first connection.” [0015]);
parsing a packet, by the load balancer, the CID to generate a parsing result (“The packet analyzer 505 may parse the each packet 540 communicated between the client 102 and the server 106.  In parsing the packets 540, the packet analyzer 505 may identify the header and the body of each packet 540. For each packet 540, the packet analyzer 505 may parse the header of the packet 540 to identify one or more fields of the packet 540, such as the source address, the source port, the destination address, the destination port, the protocol number, the one or more options, the checksum, and the connection identifier.” [0095]); and 
sending the encapsulated QUIC data packet to the second device (i.e. “designated destination or exit point”) based on the determined routing address of the second device (“If the communications are sent over a TCP connection, the intermediary device may initiate a proxy to map the packets of the TCP connection over to a MPTCP sub-flow. If the communications are sent over a QUIC connection, the intermediary device may track the packets of the QUIC connection. The intermediary device may identify a policy to apply to the connection based on the contents of the packets. For example, the packets may have been generated in connection with accessing resources for a particular application. The intermediary device may concurrently estimate a link quality for each of the links to which to communicate to the server. Each link may correspond to a different exit point referencing the server via a different connection. The intermediary device may then map the identified policy and the estimated link qualities to a configuration table specifying which link is to be selected to communicate to the server for the packets received from the client. Once one of the links is selected, the intermediary device may seamlessly switch over the packets from the old connection to a new connection established with the server. To establish a new MPTCP connection, the intermediary device may initiate a new sub-flow with the new address corresponding to the selected link to send the packets, and may then close the TCP connection. If the initial connection is in accordance with QUIC, the intermediary device may identify a new connection identifier corresponding to the selected link and may send packets with the new connection identifier” ([0089]), wherein the second device processes the encapsulated QUIC data packet (“With the establishment of the new connection, the intermediary device may apply the policies to the subsequently received packets of the connection and forward the packets along the connection.” [0089] In other words, after parsing, if the new connection is selected based on the estimated link qualities, new address and new CID are included in the packet prior to be sent. In this case, encapsulation must be performed to add the new address and new CID to the packet to be sent.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ruiz’s method for persistently distributing connectionless traffic across different simultaneously executing server instances, as modified by Wei, to include Shelar’s method for performing multi-stream routing in order to enhance packets routing efficiency (Shelar [0005]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Shelar’s method for performing multi-stream routing into Ruiz’s method for persistently distributing connectionless traffic across different simultaneously executing server instances since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, 

Regarding claim 2
Ruiz, as modified by Wei and Shelar, previously discloses the computer-implemented method of claim 1, 
Ruiz further discloses wherein the encapsulated QUIC data packet comprises a routing address of the first device (“For instance, the added wrapper may include one or more of the source address of the UE sending the data packet.” [0071]).
Wei further discloses wherein the encapsulated QUIC data packet comprises a routing address of the first device (“”Operation 310.  The HAAP encapsulates the connection identifier obtained by the HAAP, for example, the IP quintuplet, into the application layer packet, to obtain an IP packet.  The IP quintuplet includes the IP address of the host A, the port number of the host A, the IP address of the host B, the port number of the host B, and the protocol number.” [0098]).

Regarding claim 3
Ruiz, as modified by Wei and Shelar, previously discloses the computer-implemented method of claim 2, wherein the method further comprises: 
Ruiz further discloses receiving response data (step 5 in Fig. 1) sent by the second device (i.e. “server instance 120-1: in Fig. 1), wherein the response data (i.e. “response data packet”) comprises: the routing address (“For instance, the added wrapper may include one or more of the source address of the UE sending the data packet.” [0071]) of the first device (i.e. “UE 130” in Fig. 1) and a processing result of the encapsulated QUIC data packet (“Server instance 120-1 may provide (at 5) a response data packet to UE 130 that includes the first virtual connection identifier as the source connection identifier, and a second connection identifier, that is generated by UE 130 and that was included in the initial data packet, as the destination connection identifier.  Subsequent data packets from UE 130, that are directed to this first connectionless data stream, may swap the source and destination virtual connection identifiers from the response data packet sent (at 5) by server instance 120-1.  For instance, UE 130 may send (at 6) a subsequent data packet to device 110.  The subsequent data packet may have the destination connection identifier header property set to the first virtual connection identifier that was generated by server instance 120-1 and that was included in the response data packet from server instance 120-1.” [0026]); and 
sending the processing result of the encapsulated QUIC data packet to the first device based on the routing address of the first device (“Server instance 120-1 may then process the subsequent data packet, and may provide (at 9) a response.  The response may include providing content, service, processing, and/or data to UE 130.” [0028]).
Shelar further discloses receiving response data sent by the second device (“For example, appliance 200 may request an application and data file from server 106.  In response to the request, application delivery system 190 and/or server 106 may deliver the application and data file to client 102, for example via an application stream to operate in computing environment 15 on client 102, or via a remote-display protocol or otherwise via remote-based or server-based computing.” [0040]), 

Regarding claim 5 (Currently Amended)
Ruiz, as modified by Wei and Shelar, previously discloses the computer-implemented method of claim 2, wherein the method further comprises:
Ruiz further discloses receiving a response data packet (step 5 in Fig. 1) sent by the second device (i.e. “server instance 120-1” in Fig. 1), wherein the response data packet comprises the routing address of the first device (i.e. “UE 130” in Fig. 1);
determining the routing address of the second device based on the response data packet (“Server instance 120-1 may provide (at 5) a response data packet to UE 130 that includes the first virtual connection identifier as the source connection identifier, and a second connection identifier, that is generated by UE 130 and that was included in the initial data packet, as the destination connection identifier.” [0026]); and 
sending the routing address of the second device to the first device based on the routing address of the first device (step 5 in Fig. 1).
Shelar further discloses receiving a response data packet sent by the second device (“For example, appliance 200 may request an application and data file from server 106.  In response to the request, application delivery system 190 and/or server 106 may deliver the application and data file to client 102, for example via an application stream to operate in computing environment 15 on client 102, or via a remote-display protocol or otherwise via remote-based or server-based computing.” [0040]), wherein the response data packet comprises the routing address of the first device (“Based on the source address or the source port, the packet analyzer 505 may identify one or any of the clients 102 or the servers 106 as an origin of the packet 540.  Based on the destination address or the destination port, the packet analyzer 505 may identify one or any of the clients 102 or the servers 106 as an origin of the packet 540.” [0095]);

Regarding claim 6
Ruiz, as modified by Wei and Shelar, previously discloses the computer-implemented method of claim 5, wherein determining the routing address of the second device based on the response data packet comprises 
Ruiz further discloses determining that the response data packet comprises the routing address of the second device, wherein the routing address of the second device is obtained by the second device by encapsulating the response data packet based on an encapsulation format (e.g. “UDP header”) corresponding to a specified second encapsulation protocol (“In some embodiments, an interprocess messaging protocol may be used to pass messages and/or data packets between server instances.  For instance, and with reference to FIG. 6, server instance 420-1 may receive a data packet with a UDP header and a payload comprised of a QUIC packet from a network port of device 110.  The UDP header information may be removed as part of receiving the data packet.  When forwarding the remainder of the data packet to server instance 410-1, server instance 420-1 may encapsulate the remainder of the data packet with a wrapper that reintroduces one or more header fields from the UDP header.  For instance, the added wrapper may include one or more of the source address of the UE sending the data packet, the destination address specified by the UE, and/or a timestamp that may be used for calculating the round-trip time and for congestion purposes.  Similarly, when server instance 410-1 generates a response data packet to send to a UE, server instances 410-1 may encapsulate a QUIC packet with a wrapper that includes the data by which server instance 420-1 can generate the UDP header for the QUIC packet, and transmit the QUIC packet with the UDP header over the network to the intended UE.” [0071]), and
wherein sending the routing address of the second device to the first device based on the routing address of the first device comprises sending the response data packet to the first device based on the routing address of the first device (step 5 in Fig. 1).
Shelar further discloses determining that the response data packet comprises the routing address of the second device (“Based on the source address or the source port, the packet analyzer 505 may identify one or any of the clients 102 or the servers 106 as an origin of the packet 540.  Based on the destination address or the destination port, the packet analyzer 505 may identify one or any of the clients 102 or the servers 106 as an origin of the packet 540.” [0095]), wherein the routing address of the second device is obtained by the second device by encapsulating the response data packet based on a specified second encapsulation protocol (“In providing the packets 540, the packet analyzer 505 may determine with which communications protocol the first connection for the packets 540 communicated between the client 102 and the server 106 is in accordance.  As discussed above, the communications protocol may be of the transport layer, and may be a single path communications protocol (e.g., Transmission Control Protocol (TCP), User Datagram Protocol (UDP), and Datagram Congestion Control Protocol (DCCP)) or a multipath communications protocol (e.g., Multipath TCP (MPTCP), Stream Control Transmission Protocol (SCTP), Resource Reservation Protocol (RSVP), Session Initial Protocol (SIP), and Quick UDP Internet Connections (QUIC)).  In some embodiments, the packet analyzer 505 may determine whether the first connection between the client 102 and the server 106 is in accordance with a single path communications protocol or a multipath communications protocol by parsing the packets 540.  The determination of whether the first connection is in accordance with a single path communications protocol or a multipath communications protocol may be based on an existence or lack of one or more fields identified from the header of the packet 540.” [0099]).

Regarding claim 7
Ruiz, as modified by Wei and Shelar, previously discloses the computer-implemented method of claim 5, wherein determining the routing address of the second device based on the response data packet comprises 
Ruiz further discloses determining the response data packet does not comprise the routing address of the second device (i.e. round-robin distribution), determining an address used by the second device to send the response data packet as the routing address of the second device (“Distributor 115 may receive (at 10) the initial data packet for the second connectionless data stream, and may distribute (at 11) the initial data packet to server instance 120-2 based on a distribution decision obtained using the first distribution scheme.  The first distribution scheme may be based on a round-robin distribution scheme such that the initial data packet for the first connectionless data stream is distributed to server instance 120-1 as shown in FIG. 1, and the initial data packet for the second connectionless data stream is distributed to server instance 120-2 as shown in FIG. 2.” [0030]), and generating a new QUIC data packet based on the routing address of the second device, wherein the new QUIC data packet comprises the routing address of the second device (“The first distribution scheme may alternatively use header and/or payload properties of the initial data packets (e.g., addressing tuples) to select which server instance 120 is to receive that initial data packet.” [0030]), and wherein sending the routing address of the second device to the first device based on the routing address of the first device comprises sending the new QUIC data packet to the first device based on the routing address of the first device (step 5 in Fig. 1).

Regarding claim 8
Ruiz, as modified by Wei and Shelar, previously discloses the computer-implemented method of claim 7, 
Ruiz further discloses wherein generating the new QUIC data packet is also based on a specified second encapsulation protocol (“In some embodiments, an interprocess messaging protocol may be used to pass messages and/or data packets between server instances.  For instance, and with reference to FIG. 6, server instance 420-1 may receive a data packet with a UDP header and a payload comprised of a QUIC packet from a network port of device 110.  The UDP header information may be removed as part of receiving the data packet.  When forwarding the remainder of the data packet to server instance 410-1, server instance 420-1 may encapsulate the remainder of the data packet with a wrapper that reintroduces one or more header fields from the UDP header.  For instance, the added wrapper may include one or more of the source address of the UE sending the data packet, the destination address specified by the UE, and/or a timestamp that may be used for calculating the round-trip time and for congestion purposes.  Similarly, when server instance 410-1 generates a response data packet to send to a UE, server instances 410-1 may encapsulate a QUIC packet with a wrapper that includes the data by which server instance 420-1 can generate the UDP header for the QUIC packet, and transmit the QUIC packet with the UDP header over the network to the intended UE.” [0071]).
Shelar further discloses wherein generating the new QUIC data packet is also based on a specified second encapsulation protocol (“In providing the packets 540, the packet analyzer 505 may determine with which communications protocol the first connection for the packets 540 communicated between the client 102 and the server 106 is in accordance.  As discussed above, the communications protocol may be of the transport layer, and may be a single path communications protocol (e.g., Transmission Control Protocol (TCP), User Datagram Protocol (UDP), and Datagram Congestion Control Protocol (DCCP)) or a multipath communications protocol (e.g., Multipath TCP (MPTCP), Stream Control Transmission Protocol (SCTP), Resource Reservation Protocol (RSVP), Session Initial Protocol (SIP), and Quick UDP Internet Connections (QUIC)).  In some embodiments, the packet analyzer 505 may determine whether the first connection between the client 102 and the server 106 is in accordance with a single path communications protocol or a multipath communications protocol by parsing the packets 540.  The determination of whether the first connection is in accordance with a single path communications protocol or a multipath communications protocol may be based on an existence or lack of one or more fields identified from the header of the packet 540.” [0099]).

Regarding claim 9
Ruiz, as modified by Wei and Shelar, previously discloses the computer-implemented method of claim 2, 
Ruiz further discloses wherein the encapsulation format supported by the first encapsulation protocol (“Quick Internet UDP Connections (QUIC) is a connectionless protocol developed to preserve the performance advantages of UDP and the reliability of TCP.  Generally, QUIC transmits data packets using UDP with client-side and server-side adaptations of various TCP reliability features including acknowledgement of received packets.” [0004]) comprises an address bit of the load balancer and an address bit of a client-side device (“For instance, distributor 115 may use a scheme that selects server instance 120-1 based on one or more of the source address, destination address, source port, and destination port that may be specified as part of the initial data packet header.  More specifically, distributor 115 may hash one or more of the source address, destination address, source port, and destination port, and perform a modulo operation of the hash result based on the number of available server instances 120 (e.g., 2 in FIG. 1).  The first distribution scheme may account for other header and/or payload properties of the initial data packet in determining where to distribute (at 3) the initial data packet.” [0023]).
Shelar further discloses wherein the encapsulation format supported by the first encapsulation protocol comprises an address bit of the load balancer and an address bit of a client-side device (“Based on the source address or the source port, the packet analyzer 505 may identify one or any of the clients 102 or the servers 106 as an origin of the packet 540.  Based on the destination address or the destination port, the packet analyzer 505 may identify one or any of the clients 102 or the servers 106 as an origin of the packet 540.” [0095]).

Regarding claim 10
Ruiz, as modified by Wei and Shelar, previously discloses the computer-implemented method of claim 8, 
Shelar further discloses wherein an encapsulation format supported by the second encapsulation protocol comprises a CID identifier bit and an address bit of a server-side device (“For each packet 540, the packet analyzer 505 may parse the header of the packet 540 to identify one or more fields of the packet 540, such as the source address, the source port, the destination address, the destination port, the protocol number, the one or more options, the checksum, and the connection identifier.” [0095]).

Regarding claim 11 (Currently Amended)
A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
receiving, by a load balancer, a quick user datagram protocol internet connection (QUIC) data packet sent by a first device and generated by the first device, wherein the load balancer supports QUIC protocol, and wherein the QUIC data packet comprises a connection identifier (CID);
parsing, by the load balancer, the CID to generate a parsing result;
determining, by the load balancer, a routing address of a second device based on the parsing result:
encapsulating, by the load balancer, the QUIC data packet by writing content of one or more components of the parsing result into one or more corresponding fields of the QUIC data packet based on a first encapsulation protocol; and
sending the encapsulated QUIC data packet to the second device based on the determined routing address of the second device, wherein the second device processes the encapsulated QUIC data packet.


Regarding claim 12
The non-transitory, computer-readable medium of claim 11, wherein the encapsulated QUIC data packet comprises a routing address of the first device.
The scope and subject matter of non-transitory computer readable medium claim 12 is drawn to the computer program product of using the corresponding method claimed in claim 2. Therefore computer program product claim 12 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 13
The non-transitory, computer-readable medium of claim 12, wherein the operations further comprise:
receiving response data sent by the second device, wherein the response data comprises the routing address of the first device and a processing result of the encapsulated QUIC data packet; and
sending the processing result of the encapsulated QUIC data packet to the first device based on the routing address of the first device.
The scope and subject matter of non-transitory computer readable medium claim 13 is drawn to the computer program product of using the corresponding method claimed in claim 3. Therefore computer program product claim 13 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 15 (Currently Amended)
The non-transitory, computer-readable medium of claim 12, wherein the operations further comprise:
receiving a response data packet sent by the second device, wherein the response data packet comprises the routing address of the first device;
determining the routing address of the second device based on the response data packet; and
sending the routing address of the second device to the first device based on the routing address of the first device.
The scope and subject matter of non-transitory computer readable medium claim 15 is drawn to the computer program product of using the corresponding method claimed in claim 5. Therefore computer program product claim 15 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 16
The non-transitory, computer-readable medium of claim 15, wherein determining the routing address of the second device based on the response data packet comprises determining that the response data packet comprises the routing address of the second device, wherein the routing address of the second device is obtained by the second device by encapsulating the response data packet based on a specified second encapsulation protocol, and
wherein sending the routing address of the second device to the first device based on the routing address of the first device comprises sending the response data packet to the first device based on the routing address of the first device.
The scope and subject matter of non-transitory computer readable medium claim 16 is drawn to the computer program product of using the corresponding method claimed in claim 6. 

Regarding claim 17
The non-transitory, computer-readable medium of claim 15, wherein determining the routing address of the second device based on the response data packet comprises determining the response data packet does not comprise the routing address of the second device, determining an address used by the second device to send the response data packet as the routing address of the second device, and generating a new QUIC data packet based on the routing address of the second device, wherein the new QUIC data packet comprises the routing address of the second device, and
wherein sending the routing address of the second device to the first device based on the routing address of the first device comprises sending the new QUIC data packet to the first device based on the routing address of the first device.
The scope and subject matter of non-transitory computer readable medium claim 17 is drawn to the computer program product of using the corresponding method claimed in claim 7. Therefore computer program product claim 17 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 18
The non-transitory, computer-readable medium of claim 17, wherein generating the new QUIC data packet is also based on a specified second encapsulation protocol.
The scope and subject matter of non-transitory computer readable medium claim 18 is drawn to the computer program product of using the corresponding method claimed in claim 8. Therefore computer program product claim 18 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 19
The non-transitory, computer-readable medium of claim 12, wherein the encapsulation format supported by the first encapsulation protocol comprises an address bit of the load balancer and an address bit of a client-side device.
The scope and subject matter of non-transitory computer readable medium claim 19 is drawn to the computer program product of using the corresponding method claimed in claim 9. Therefore computer program product claim 19 corresponds to method claim 9 and is rejected for the same reasons of obviousness as used in claim 9 rejection above.

Regarding claim 20
The non-transitory, computer-readable medium of claim 18, wherein an encapsulation format supported by the second encapsulation protocol comprises a CID identifier bit and an address bit of a server-side device.
The scope and subject matter of non-transitory computer readable medium claim 20 is drawn to the computer program product of using the corresponding method claimed in claim 10. Therefore computer program product claim 20 corresponds to method claim 10 and is rejected for the same reasons of obviousness as used in claim 10 rejection above.

Regarding claim 21 (Currently Amended)
A computer-implemented system, comprising: 
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
receiving, by a load balancer, a quick user datagram protocol internet connection (QUIC) data packet sent by a first device and generated by the first device, wherein the load balancer supports QUIC protocol, and wherein the QUIC data packet comprises a connection identifier (CID);
parsing, by the load balancer, the CID to generate a parsing result;
determining, by the load balancer, a routing address of a second device based on the parsing result;
encapsulating, by the load balancer, the QUIC data packet by writing content of one or more components of the parsing result into one or more corresponding fields of the QUIC data packet based on a first encapsulation protocol; and
sending the encapsulated QUIC data packet to the second device based on the determined routing address of the second device, wherein the second device processes the encapsulated QUIC data packet.
The scope and subject matter of apparatus claim 21 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 21 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 22
The computer-implemented system of claim 21, wherein the encapsulated QUIC data packet comprises a routing address of the first device.
The scope and subject matter of apparatus claim 22 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 22 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 23
The computer-implemented system of claim 22, wherein the operations further comprise:
receiving response data sent by the second device, wherein the response data comprises the routing address of the first device and a processing result of the encapsulated QUIC data packet; and
sending the processing result of the encapsulated QUIC data packet to the first device based on the routing address of the first device.
The scope and subject matter of apparatus claim 23 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 23 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 25 (Currently Amended)
The computer-implemented system of claim 22, wherein the operations further comprise:
receiving a response data packet sent by the second device, wherein the response data packet comprises the routing address of the first device;
determining the routing address of the second device based on the response data packet; and
sending the routing address of the second device to the first device based on the routing address of the first device.
The scope and subject matter of apparatus claim 25 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 25 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 26
The computer-implemented system of claim 25, wherein determining the routing address of the second device based on the response data packet comprises determining that the response data packet comprises the routing address of the second device, wherein the routing address of the second device is obtained by the second device by encapsulating the response data packet based on a specified second encapsulation protocol, and wherein sending the routing address of the second device to the first device based on the routing address of the first device comprises sending the response data packet to the first device based on the routing address of the first device.
The scope and subject matter of apparatus claim 26 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 26 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 27
The computer-implemented system of claim 25, wherein determining the routing address of the second device based on the response data packet comprises determining the response data packet does not comprise the routing address of the second device, determining an address used by the second device to send the response data packet as the routing address of the second device, and generating a new QUIC data packet based on the routing address of the second device, wherein the new QUIC data packet comprises the routing address of the second device, and
wherein sending the routing address of the second device to the first device based on the routing address of the first device comprises sending the new QUIC data packet to the first device based on the routing address of the first device.
The scope and subject matter of apparatus claim 27 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 27 corresponds to 

Regarding claim 28
The computer-implemented system of claim 27, wherein generating the new QUIC data packet is also based on a specified second encapsulation protocol.
The scope and subject matter of apparatus claim 28 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 28 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 29
The computer-implemented system of claim 22, wherein an encapsulation format supported by the first encapsulation protocol comprises an address bit of the load balancer and an address bit of a client-side device.
The scope and subject matter of apparatus claim 29 is drawn to the apparatus of using the corresponding method claimed in claim 9. Therefore apparatus claim 29 corresponds to method claim 9 and is rejected for the same reasons of obviousness as used in claim 9 rejection above.

Regarding claim 30 
The computer-implemented system of claim 28, wherein an encapsulation format supported by the second encapsulation protocol comprises a CID identifier bit and an address bit of a server-side device.
The scope and subject matter of apparatus claim 30 is drawn to the apparatus of using the corresponding method claimed in claim 10. Therefore apparatus claim 30 corresponds to 

Regarding claim 31
Ruiz, as modified by Wei and Shelar, previously discloses the computer-implemented method of claim 1, wherein determining the routing address of the second device comprises:
Ruiz further discloses determining the parsing result does not comprise the routing address of the second device; selecting the second device based on a predetermined algorithm (e.g. “round robin distribution scheme”); and determining the routing address of the second device based on the selected second device (“Distributor 115 may receive (at 10) the initial data packet for the second connectionless data stream, and may distribute (at 11) the initial data packet to server instance 120-2 based on a distribution decision obtained using the first distribution scheme.  The first distribution scheme may be based on a round-robin distribution scheme such that the initial data packet for the first connectionless data stream is distributed to server instance 120-1 as shown in FIG. 1, and the initial data packet for the second connectionless data stream is distributed to server instance 120-2 as shown in FIG. 2.  The first distribution scheme may alternatively use header and/or payload properties of the initial data packets (e.g., addressing tuples) to select which server instance 120 is to receive that initial data packet.” [0030]).

Allowable Subject Matter

Claims 34 and 35 are objected to as being dependent upon a rejected base claims 1 and 34 respectively but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 34 recites the features “wherein the CID comprises a first bit and a routing address of the first device, wherein the first bit precedes the routing address of the first device”. These features when combined with other features in claim 34 and its parent claim 1, conventional techniques of record in the art appear to have failed to anticipate or render obvious.
Claim 35 recites the features “wherein parsing the CID to generate the parsing result comprises parsing the first bit of the CID, and wherein determining the routing address of the second device based on the parsing result comprises: comparing the first bit of the CID to a target value; and determining the routing address of the second device based on the first bit of the CID matching the target value.”. These features when combined with other features in claim 35 and its parent claim 34, conventional techniques of record in the art appear to have failed to anticipate or render obvious.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        

/GARY MUI/Primary Examiner, Art Unit 2464